DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation regarding the pre-impregnated composite fiber between the graphite cover plate and the graphite substrate.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, which claim 8 depends from, does not disclose a pre-impregnated composite fiber between the graphite cover plate and the graphite substrate.  It appears the claim is referring the limitation claimed within claim 2.  Please correct and/or advise.
Claim 9 recites the limitation regarding the pre-impregnated composite fiber between the graphite cover plate and the graphite substrate.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, which claim 8 depends from, does not disclose a pre-impregnated composite fiber between the graphite cover plate and the graphite substrate.  It appears the claim is referring the limitation claimed within claim 2.  Please correct and/or advise.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (JP 2007301729) in view of Chen et al (U.S. Pub. 2016/0023461)
Regarding claim 1, a multi chip module (MCM) assembly comprising a graphite substrate (H1200) having a front surface and a back surface and comprising a plurality of silicon chips (H1100) mounted on the front surface (Figures 1, 3; Paragraphs 0017-0018)
The MCM assembly further comprises a Printed Wiring Board (PWB) (H1300, H1400) attached to the graphite substrate and provided with openings surrounding outer profiles of the silicon chips (Paragraphs 0022-0023; openings of H1300)
The graphite substrate comprises one or more ink channels on the back surface (Figure 3; Paragraph 0025; ink supply ports on the back surface of H1200 with filter H1600) and one or more ink feeding slots passing through the graphite substrate and being in fluidic communication with the respective one or more ink channels so that each of the silicon chips can be fed with one or more different types of inks (Figures 4-5; Paragraph 0031), wherein the PWB is attached to the graphite substrate (H1400 contains adhesive on back side; Paragraphs 0016, 0018, 0022; Figure 3) having apertures conformal to the ink channels of the graphite substrate (Figure 3; Paragraphs 0022-0023)
Wherein the MCM assembly further comprises a graphite cover plate (H1500; Paragraph 0026) configured to cover the one or more ink channels of the graphite substrate (Figure 2; Paragraph 0027; H1500 covers the back surface side and ink channels of the graphite substrate)
Chen discloses pre-impregnated adhesive (50) for applying and adhering a printed circuit board (Paragraphs 0017-0018; Figures 12-14)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Chen into the device of Nishikawa, for the purpose of securing the printed circuit board
Regarding claim 2, Chen discloses using a pre-impregnated adhesive (50) for adhering multiple substrates (Paragraphs 0017-0018; Figures 12-14)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Chen into the device of Nishikawa, for the purpose of securing the printed circuit board and/or substrates
Regarding claim 3, Nishikawa discloses the PWB is attached to the graphite substrate (H1400 contains adhesive on back side; Paragraphs 0016, 0018, 0022; Figure 3) having apertures conformal to the ink channels of the graphite substrate (Figure 3; Paragraphs 0022-0023)
Chen discloses pre-impregnated adhesive (50) for applying and adhering a printed circuit board (Paragraphs 0017-0018; Figures 12-14)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Chen into the device of Nishikawa, for the purpose of securing the printed circuit board
Regarding claim 4, wherein an inner surface of the graphite cover plate is flat (Figure 2; Paragraphs 0026-0027; H1500)
	Regarding claim 6, Nishikawa discloses the PWB is attached to the graphite substrate (H1400 contains adhesive on back side; Paragraphs 0016, 0018, 0022; Figure 3) having apertures conformal to the ink channels of the graphite substrate (Figure 3; Paragraphs 0022-0023)
Chen discloses pre-impregnated adhesive (50) for applying and adhering a printed circuit board (Paragraphs 0017-0018; Figures 12-14)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Chen into the device of Nishikawa, for the purpose of securing the printed circuit board
Regarding claims 8-9, Chen discloses using a pre-impregnated adhesive (50) for adhering multiple substrates (Paragraphs 0017-0018; Figures 12-14)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Chen into the device of Nishikawa, for the purpose of securing the printed circuit board and/or substrates

Allowable Subject Matter
Claims 5, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        May 3, 2022